Citation Nr: 0612835	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-42 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
pes planus.


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from October 1965 to May 1969.

This appeal arises from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In January 2006, the RO certified this claim for entitlement 
to service connection for pes planus to the Board.  However, 
for reasons that follow, the Board has re-characterized this 
claim as whether new and material evidence has been received 
to re-open a claim for service connection for pes planus.  
The Board acknowledges that, in a rating decision dated March 
2004, the RO reopened this claim and then denied it on the 
merits.  However, a determination regarding whether new and 
material evidence has been received to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal despite the RO's action.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In a rating decision dated June 1994, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.

2.  The RO notified the veteran of the December 1994 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.

3.  The evidence added to the record since the December 1994 
rating decision reflects that the veteran's pes planus is 
related to his active service.




CONCLUSIONS OF LAW

1.   The December 1994 rating decision denying service 
connection for pes planus is final.  38 U.S.C.A § 7105(c) 
(West 1991).

2.  Bilateral pes planus was incurred in service.  38 
U.S.C.A.  §§ 1101, 1110, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Finality

The RO previously denied the veteran's claim of entitlement 
to service connection for bilateral pes planus.  In the June 
1994 rating decision, the RO denied the veteran's claim on 
the basis that there was no evidence in the service medical 
records of treatment for the condition.  In deciding that 
claim, the RO considered the service medical records, private 
medical records and a VA examination conducted in May 1994.

In July 1994, the RO notified the veteran of the rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  The decision is therefore final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  

The veteran sought to reopen his claim for service connection 
for bilateral pes planus by submitting a VA Form 21-4138 
(Statement in Support of a Claim) in December 2001.  A claim 
that is the subject of a prior denial may be reopened if new 
and material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002);  Evans v. Brown, 
9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 5108; 
38 C.F.R. 3.156(a) (2005).

The evidence that has been associated with the claim file 
since the RO's June 1994 rating decision includes VA medical 
opinions, VA treatment records and private treatment records.  
The Board finds that this evidence is new because it was not 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  The Board also finds that this 
evidence is material.  It bears directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with the evidence previously assembled, it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for  bilateral pes planus.  This evidence, including the VA 
examination reports and private treatment records, contain 
pertinent opinions regarding the etiology of the veteran's 
condition.  Although this evidence does not indicate that the 
veteran had bilateral pes planus in service, the basis of the 
previous denial, it includes medical opinions linking the 
veteran's bilateral pes planus to the veteran wearing ill-
fitting boots and standing for long periods of time on the 
deck of a ship in service.

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for bilateral pes planus.

II. VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which portion of the 
evidence VA will attempt to obtain on the claimant's behalf.  
VA must also request the claimant to provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA and its implementing regulations also provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires the VA to provide the claimant with a medical 
examination or provide the claimant with a medical opinion if 
it is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.     § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. 

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, No. 04-181, slip op. at 9 (U.S. Vet. App. 
Mar. 31, 2006).  The Court explained that in notifying the 
claimant of what evidence would be considered new and 
material, VA should look at the basis for the denial in the 
prior decision and identify the evidence that would 
substantiate the element(s) of a service connection claim 
found lacking in the previous denial.  Id.  In this case, 
while the required notice was not given, with regard to the 
type of evidence the veteran needed to submit, there is no 
need for further action in light of the disposition in this 
case.  

A. Duty to Notify

In a letter sent to the veteran in September 2002, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to substantiate his 
claim for service connection, but not with notice of 
what type of information and evidence was needed to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. at 394.  As the veteran's 
claim for service connection is being granted, the Board 
finds that the failure to provide the veteran with 
notice of the evidence needed to establish a disability 
rating and effective date of disability was harmless 
error.

On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006), which held that VA must examine the basis for a denial 
of a previously disallowed claim and provide the veteran with 
a notice of what evidence would be necessary to substantiate 
the elements of service connection found lacking in the 
previous denial.  Kent slip op. at 9.  Because the veteran's 
claim for service connection is being granted in this case, 
the Board finds that failure to provide such notice to the 
veteran is harmless error.

The September 2002 letter also described the requirements of 
a service connection claim and also informed the veteran that 
new and material evidence would be required to reopen the 
claim.  The letter described what records VA would obtain on 
the veteran's behalf and what evidence VA would assist the 
veteran in obtaining.  The RO requested that the veteran 
notify VA of any other evidence he would like to have 
considered and stated that he should provide the evidence 
requested as soon as possible.  The Board finds that the RO 
has met its obligations with respect to the duty to notify.  

B.	Duty to Assist

The evidence in this appeal includes the veteran's service 
medical records and private and VA treatment records.  The 
veteran was also afforded a VA examination, during which a 
medical opinion was obtained.  The veteran has not since 
identified any outstanding records that would assist in the 
development of his claim or disputed the adequacy of the VA 
examination.  The Board therefore finds that the RO has met 
its obligations with respect to the duty to assist the 
veteran under the VCAA.

II.  Analysis of Claim

The veteran is seeking service connection for bilateral pes 
planus.  He claims he developed this condition as a result of 
wearing ill-fitting combat boots and spending long periods of 
time walking and standing on the deck of a ship.  

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. § 
3.303(d) (2005).

In each claim, the VA shall consider all of the medical 
evidence and lay evidence in record.  Where there is an 
approximate balance of positive and negative factors, the 
Secretary shall give the benefit of the doubt to the veteran.  
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2002).

At the entrance examination in October 1965, the veteran was 
found to be fit for service, with no conditions noted.  The 
service medical records contain no diagnosis of pes planus 
but contain two other references to foot problems.  In June 
1966, the veteran had a corn removed from the ball of his 
left foot.  In April 1967, the veteran had a foot x-ray for 
reasons not specified in the service medical records.  That 
x-ray revealed normal findings.

Postservice private and VA medical records confirm the 
veteran's current diagnosis of bilateral pes planus.  
According to a statement from a private physician, H.L., 
dated in January 1994, the veteran has been under treatment 
for foot and heel problems since 1991. 

There are conflicting opinions in evidence regarding whether 
the veteran's condition is related to service.  In September 
2005, the RO obtained a medical opinion on the veteran's 
behalf.  The VA physician did not examine the veteran but 
reviewed the service medical records, DD-214 and the opinion 
of another physician.   The VA physician found that the 
veteran's foot problems were not related to service and noted 
that, with the exception of the corn the veteran had removed, 
the service medical records were negative for any complaints 
of foot problems.  The physician opined that the veteran's 
post-service activities, including martial arts and an 
occupation that required significant ambulation, may have 
contributed to the veteran's condition. 

In October 2005, the veteran was examined at the San Diego 
VAMC.  The VA physician diagnosed bilateral chronic plantar 
fasciitis and bilateral pes planus.  The physician opined 
that the veteran's foot condition was "more likely than 
not" the result of active military duties.  In forming that 
opinion, the VA physician reasoned that the veteran's duty, 
which required him to spend long periods of time standing on 
the metal deck of the ship in combat boots, could lead to a 
foot disorder.  In a June 2005 letter, the VA physician 
reiterated his opinion that the veteran's condition was 
likely related to service.  

Two private podiatrists have also attributed the veteran's 
condition to service.  In a July 2004 opinion, podiatrist  
J.M., stated that "...4 years of walking on steel decks in 
inappropriate shoes could cause foot, knee and back 
pathology."  In an August 2004 opinion, a podiatrist from 
San Diego HCS examined the veteran and concluded that the 
veteran's condition was, "worsened by the patient's 
unrecognized diagnosis and inadequate foot support over the 
years, including while serving aboard an aircraft carrier." 

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  The Board finds the 
opinions relating the veteran's condition to service more 
credible.  The physician who offered the opinion against 
service connection reviewed the service medical records and 
the letter from the San Diego VA physician but did not have 
access to current medical records and did not personally 
examine the veteran.  The opinions of the two podiatrists and 
the San Diego VA physician have more probative value in this 
case because those physicians each personally examined the 
veteran and are more familiar with his condition.  Their 
opinions should therefore be accorded more weight.

The Board has reviewed the aforementioned evidence and 
concluded that the evidence favors the veteran's claim.  The 
veteran has a current diagnosis of pes planus.  A VA medical 
opinion and two other expert opinions support the veteran's 
claim that his service duties contributed to pes planus.  
Accordingly, the Board finds that service connection for 
bilateral pes planus is warranted.


ORDER

Service connection for bilateral pes planus is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


